Citation Nr: 0937812	
Decision Date: 10/05/09    Archive Date: 10/14/09

DOCKET NO.  06-20 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial evaluation, in excess of 10 
percent, for an adjustment disorder with anxiety, from July 
21, 2005 to March 18, 2009.

2.  Entitlement to an initial evaluation, in excess of 30 
percent, for an adjustment disorder with anxiety, from March 
19, 2009.

3.  Entitlement to an initial evaluation, in excess of 10 
percent for patellofemoral syndrome of the left knee with 
minimal degenerative joint disease of both knees.


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 2001 to June 
2002 and from September 2003 to July 2005.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection for 
adjustment disorder with anxiety with a 10 percent disability 
rating, effective July 21, 2005.  The 2005 rating decision 
also granted service connection for patellofemoral syndrome 
of the left knee minimal degenerative joint disease of both 
knees with a 10 percent disability evaluation, effective July 
21, 2005.  In June 2008, the Board remanded the case for 
additional development.  In a June 2009 rating decision, the 
RO increased the Veteran's rating for adjustment disorder 
with anxiety from 10 percent to 30 percent disabling, 
effective March 19, 2009.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, the Board finds a remand necessary because the 
AMC has not substantially complied with the Board's prior 
June 2008 remand.  In Stegall v. West, 11 Vet. App. 268, 271 
(1998), the United States Court of Appeals for Veterans 
Claims (the Court) held that compliance with remand 
instructions is neither optional nor discretionary.  The 
Court further held that the Board errs as a matter of law 
when it fails to ensure compliance with remand orders.  
Although the RO is required to comply with remand orders, it 
is substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999) (holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the 
Board's remand, because such determination "more that 
substantially complied with the Board's remand order").

In June 2008, the Board remanded the issue on appeal to the 
RO for further development.  Specifically, the Board remand 
instructed the RO to obtain, in pertinent part, the Veteran's 
vocational rehabilitation records and associate them with the 
Veteran's claims folder as the record on appeal indicated 
that the RO had obtained and reviewed such records in 
connection with the Veteran's claim.  See November 2006 
supplemental statement of the case.  The Board then requested 
that once such records were obtained and associated with the 
evidence of record, the Veteran was to be afforded a VA 
examination of her service-connected psychiatric disorder and 
knee disorder with review of the Veteran's claims folder 
including the records requested by the Board remand.  While 
there was some compliance with the Board remand in that 
additional medical records were added to the record and the 
Veteran was afforded a VA examination as requested by the 
Board, the Board observes that copies of the VA vocational 
rehabilitation records relied upon by the RO in rendering its 
decision were not obtained.  Furthermore, there is no 
indication in the record that the RO has attempted to locate 
these records.  Although the Veteran was afforded a VA 
examination of the disabilities at issue in March 2009, the 
examiner(s) did not have the opportunity to review such 
records in examining the Veteran.  Therefore, the Board finds 
that the claim must be remanded.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take appropriate 
steps to obtain copies of the Veteran's VA 
vocational rehabilitation records that are 
relevant to the Veteran's claims for 
higher ratings for her adjustment disorder 
with anxiety and bilateral knee disorder.  
If these records do not exist or are 
otherwise unavailable, it should be noted 
in the Veteran's claims filed.

2.  Once the VA vocational rehabilitation 
records are obtained, the entire claims 
file should be sent to the 2009 VA 
examiner(s) for an addendum opinion 
indicating any revisions to the prior 
findings of record based on the new 
records.  Any other indicated action should 
be accomplished.

3.  If the benefit sought on appeal remains 
denied, the Veteran should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  An appropriate period 
of time should be allowed for response 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

